Citation Nr: 0948319	
Decision Date: 12/23/09    Archive Date: 01/05/10

DOCKET NO.  08-22 260	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Entitlement to service connection for a right great toe 
disability.

2.  Entitlement to service connection for a total abdominal 
hysterectomy and right salpingo-oophorectomy.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from May 1986 to May 1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah, that denied the above claims.

In September 2009, the Veteran was afforded a personal 
hearing before the undersigned.  A transcript of the hearing 
is of record.  Subsequent to the hearing, the Veteran 
submitted additional evidence directly to the Board, with a 
signed waiver of consideration of that evidence by the RO.  
38 C.F.R. § 20.1304 (2009). 


FINDINGS OF FACT

1.  A right great toe disability had its onset during active 
service.

2.  A total abdominal hysterectomy and right salpingo-
oophorectomy had their onset during active service.


CONCLUSIONS OF LAW

1.  A right great toe disability was incurred as a result of 
the Veteran's active service.  38 U.S.C.A. §§ 1131, 1137, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2009).

2.  A total abdominal hysterectomy and right salpingo-
oophorectomy were incurred as a result of the Veteran's 
active service.  38 U.S.C.A. §§ 1131, 1137, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.  

In order to prevail on the issue of service connection there 
must be competent evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
competent evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

Post-service medical treatment records show that the Veteran 
had been diagnosed as having hallux limitus of the right 
great toe.  She has also been diagnosed as having 
endometriosis, fibroid uterus, and abdominal adhesions, which 
resulted in the necessity of having a total abdominal 
hysterectomy, right salpingo-oophorectomy and lysis of 
adhesions.  Therefore, the first requirement for service 
connection for these claims, the existence of a current 
disability, is met.  See Hickson, 12 Vet. App. at 253.  

After a careful review of the evidence of record, the Board 
finds that the evidence supports the Veteran's claims of 
entitlement to service connection for a right great toe 
disability and a total abdominal hysterectomy and right 
salpingo-oophorectomy.  

Regarding the right great toe, service treatment records are 
silent for any treatment of the right great toe.  During the 
September 2009 personal hearing, however, the Veteran did 
state that she injured her right great toe during service 
while playing racquetball by slamming her foot into a wall.  
She stated that she did not seek medical attention for it and 
thought it would just get better after some time.  She did 
not know how badly she actually injured her toe.  In a letter 
dated January 2008, a friend of the Veteran who served in the 
Air Force with her stated that the Veteran had complained of 
having right foot pain and trouble with her toe during 
service.  The Veteran had told her that she injured her foot 
playing racquetball at the base gym during mandatory physical 
training.  On several occasions, she observed the Veteran 
limping and when she asked what was wrong, the Veteran would 
tell her that her toe was bothering her.  

Post-service VA treatment records show that the Veteran 
received treatment for her right great toe.  In December 
2005, the Veteran was diagnosed as having hallux limitus of 
the right great toe.  It was noted that previously, an 
orthopedic surgeon attempted to aspirate the area of the 
right metatarsophalangeal joint, but was unsuccessful.  X-
rays dated February 2006 show significant degenerative 
changes at the first metatarsophalangeal joint.  In January 
2007, the Veteran was treated for pain in the right great toe 
by a doctor of podiatric medicine.  Following a review of the 
Veteran's history of her right great toe pain, which included 
her inservice injury while playing racquetball, and a 
physical examination, she was diagnosed as having hallux 
limitus.  The physician opined that the Veteran's disability 
was more likely than not related to her inservice injury 
sustained while playing racquetball.   

Although there is no record of the claimed inservice 
racquetball injury, lay testimony is competent to establish 
the presence of observable symptomatology that is not medical 
in nature.  Therefore, the Veteran is competent to describe 
her inservice injury and both the Veteran and the Veteran's 
friend are competent to describe the observable 
symptomatology following the incident.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  The Board finds that in 
light of the Veteran's sworn testimony, the January 2008 
letter of support from the Veteran's friend, and the January 
2007 medical opinion, the Veteran's great right toe 
disability was incurred during service; therefore, service 
connection is warranted.  See Prejean v. West, 13 Vet. App. 
444, 448-9 (2000).  

Regarding the Veteran's claim for a total abdominal 
hysterectomy and right salpingo-oophorectomy, service 
treatment records show abnormal pap smears and diagnoses of 
cervicitis and frequent vaginitis.

The Veteran testified during the September 2009 personal 
hearing that she had abdominal pain during service.  She 
stated that it was not her nature to go to the doctor right 
away and just to deal with the pain.  She stated that the 
pain slowly progressed over time.  

Post-service treatment records show that the Veteran was 
treated in December 2000 for left lower abdominal pain, cause 
unclear.  In May 2001, she was again treated for left lower 
quadrant pain possibly secondary to fibroids versus 
endometriosis versus possible cervical obstruction.  In 
October 2002, the Veteran had a routine gynecological 
examination with a small fibroid found.  In November 2004, 
the Veteran was diagnosed as having pelvic pain, probable 
fibroid related.  In April 2006, the Veteran underwent a 
total abdominal hysterectomy, right salpingo-oophorectomy, 
and lysis of adhesions.  The post-operative diagnosis was 
endometriosis with endometrioma, fibroid uterus, and 
abdominal adhesions.  During treatment in December 2006, the 
physician reviewed the Veteran's medical history and stated 
that the Veteran's endometriosis was at such a degree that 
certainly she had it for years and years and did have pelvic 
pain as well as abnormal pap smears while in service.  In 
addition, the endometriosis and ovarian cyst necessitated the 
hysterectomy.  The physician concluded that it was more 
likely than not that her inservice pelvic pain was due to the 
endometriosis.  

In December 2008, the Veteran was afforded a VA examination.  
The Veteran stated that she had pelvic pain during service, 
but she did not mention it or make a big deal out of it.  
Following a physical examination, the Veteran was diagnosed 
as having recurrent vaginitis, resolved; chronic cervicitis, 
resolved; status post hysterectomy and right salpingo-
oophorectomy; and endometriosis with resolved pelvic pain.  
The examiner opined that the Veteran's hysterectomy and 
diagnosed endometriosis was less likely than not caused by 
recurrent vaginitis as there was no known relationship of 
recurrent vaginitis to endometriosis.  In addition, there was 
no evidence of pelvic pain, which is a known symptom of 
endometriosis, in the Veteran's service treatment records to 
support that endometriosis started during service.

The Board notes that the medical evidence contains both 
positive and negative opinions.  The December 2008 examiner's 
negative opinion was based in part on the absence of evidence 
of abdominal or pelvic pain in the Veteran's service 
treatment records.  Although there is no record of abdominal 
pain in service, the Veteran is competent to describe such 
observable symptomatology.  See Barr v. Nicholson, 21 Vet. 
App. 303 (2007).  Therefore, the Veteran's testimony supports 
a finding of abdominal or pelvic pain during service.  
Accordingly, the Board finds the December 2006 medical 
opinion persuasive as rationale was provided as support for 
his opinion and it was based on inservice history of pain 
that the Veteran was competent to provide.  See Prejean, 13 
Vet. App. at 448-9; Barr, 21 Vet. App. 303.  

The Board finds that in light of the December 2006 VA 
physician's opinion and the Veteran's sworn testimony, the 
Veteran's a total abdominal hysterectomy and right salpingo-
oophorectomy was incurred during service; therefore, service 
connection is warranted.  

The duty to notify and assist has been met to the extent 
necessary to grant the claims.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.  Thus, there is no prejudice to the 
Veteran in deciding his claims at this time.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).  


ORDER

Service connection for a right great toe disability is 
granted.  

Service connection for a total abdominal hysterectomy and 
right salpingo-oophorectomy is granted.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


